DETAILED ACTION
1.	The Application filed on April 8, 2022 is acknowledged.
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
Line 1, the recitation of “A method for ascertaining a flow through a timer valve” renders the claim indefinite; since it is not clear that what the meaning of “a flow” is? [clearly definition for “a flow” must be described].  As far as understood, “a flow” will be --a gas flow--.
Line 2, the recitation of “detecting a pressure upstream of the timer valve…” renders the claim indefinite; since it is not clear that which pressure sensor [there are plural pressure sensors (3, 4 and 8) are arranged upstream of the timer valve (5) which have the same function for detecting a pressure upstream of timer valve (5)] is able to detect a pressure upstream of the timer valve?
Line 5, the recitation of “…based on a temperature and a volume of a gas in the container” renders the claim indefinite; since it is not clear that how or by which way “a temperature” and “a volume of gas” are able to be recognized or obtained?
Line 7, the recitation of “a modeled flow” renders the claim indefinite; since it is not clear that what the meaning of “a modeled flow” is? [clearly definition for “a modeled flow” must be described].  As far as understood, “a modeled flow” will be equivalent to --a gas flow--.
Line 7, the uses of alternative expression “and/or” renders the claim indefinite because the expression on either side of the “and/or” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
Lines 8-9, the limitation of “comparing a variable dependent on the ascertained flow and a variable dependent on the modeled flow” renders the claim indefinite; since it is not clear that what variable(s) would be used in this comparison.
Line 10, the recitation “the model” renders the claim indefinite; since it is not clear that what model would be adapted in this limitation; and furthermore, there is insufficient antecedent basis for this limitation in the claim.
Line 11, the uses of alternative expression “and/or” renders the claim indefinite because the expression on either side of the “and/or” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
The Applicants are required to clarify or to revise the claimed features.

In claim 2: 
The recitation of “a specific gas constant of the gas in the container” renders the claim indefinite; since it is not clear that how or by which way “a specific gas constant of gas in the container” is able to be determined, recognized or obtained?
The recitation of “a pressure gradient in the container” renders the claim indefinite; since it is not clear that how or by which way “a pressure gradient in the container” is able to be determined, recognized or obtained?
The Applicants are required to clarify or to revise the claimed features.

In claim 4: 
Line 1, the recitation “the following parameters” renders the claim indefinite; since there is antecedent basis for this limitation in the claim.
Line 2, the recitation “a detected pressure upstream of the timer valve” renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
Line 3, the recitation of “a detected pressure downstream of the timer valve” renders the claim indefinite; since it is not clear that how or by which way “a detected pressure downstream of the timer valve” is able to be recognized or obtained?
Lines 3-4, the recitation of “a cross-sectional area of the timer valve” renders the claim indefinite; since it is not clear that how or by which way “a cross-sectional area” are able to be defined? as far as understood, “a cross-sectional area of the timer valve” will be defined as any variables.
The limitation of claim 4 renders the claim indefinite; since it is not clear that what to do with the one or more the following parameters in order to be applied in claim 1.
The Applicants are required to clarify or to revise the claimed features.

Claims 5-11 are rejected as the same above reasons or dependencies to above claims.
The Applicants are required to clarify or to revise the claimed features.

Claims 12-20 are rejected by the same reasons as above claims.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  
a.	Specifically, all of the limitations of claims 1 and 12 are the process claims, which are drawn to abstract ideas per se without any practical application such as detecting a pressure upstream of the timer valve…; ascertaining the flow through timer valve…; comparing the flow ascertained…; adapting the model…  In other words, there is no tangible post solutions/results after these data have been manipulated/integrated.  
b.	The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The Claims 1-20 are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they lack a limitation that transforms the abstract idea into patent eligible subject matter.
c.	The claims do not fall within at least one of the four categories of patent eligible subject matter because Claims merely disclose data directed to the aerodynamic profile of a timer valve without actually claiming a timer valve formed by using this data.  In other words, mere information in the form of data (in this case mechanical dynamic profile data are a pressure, a flow, a modeled flow, etc.), does not fall under one of the four categories of patent eligible matter.  

Claim Rejections - 35 USC § 102/103
8.	The Examiner notes that, while the claims are not yet ready for examination, the following References are pertinent to what he believes the claimed invention to be and should be review by the Applicants:
Eser et al. [US 2009/0204309 A1] teaches a method and device for checking the operability of venting valve during a tank venting operation; and
Grunwald et al. [US 2006/0162705 A1] teaches a method for controlling and/or regulating the opening of tank venting valve based upon the pressure, temperature and mass of fuel-air gas present in the tank and in the tank venting system.

9.	PLEASE NOTE THAT NO PRIOR ART REJECTIONS ARE BEING PROVIDED FOR CLAIMS 1-20; SINCE THE PROPER SCOPE OF THESE CLAIMS CANNOT BE FULLY ASCERATINED AT THIS MOMENT.  
ALSO FOR NOW, A LACK OF PRIOR ART REJECTIONS FOR THESE CLAIMS SHOULD NOT BE CONSTRUED AS AN INDICATION OF ALLOWABLE SUBJECT MATTER.
ANY ATTEMPT TO OVERCOME THE ABOVE REJECTIONS WOULD MOST LIKELY RESULT IN A CHANGE OF SCOPE OF THESE CLAIMS, WHICH WOULD IN TURN REQUIRE FURTHER SEARCH AND CONSIDERATION.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843 and email is johnny.hoang@uspto.gov (optional).  The examiner can normally be reached on Monday-Friday [Maxi-Flex].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
December 10, 2022




/Johnny H. Hoang/
Examiner, Art Unit 3747


/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 16, 2022